Citation Nr: 1040650	
Decision Date: 10/29/10    Archive Date: 11/04/10

DOCKET NO.  07-04 362	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in St. Paul, Minnesota

THE ISSUE

Entitlement to recognition as the Veteran's surviving spouse.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel




INTRODUCTION

The Veteran served on active duty from March 1966 to March 1968.  
Records show he died in December 2004.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2006 decision by the St. Paul, 
Minnesota, Regional Office (RO) and Insurance Center of the 
Department of Veterans Affairs (VA).  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition 
of this appeal has been obtained.  

2.  The appellant and the Veteran were married more than 15 years 
after the Veteran's separation from active service, they were 
married for less than one year under the applicable laws of the 
State of Minnesota where they resided, there were no children 
born to them before or after their marriage, and the persuasive 
evidence does not show they attempted to enter into a common law 
marriage without the appellant's knowledge of the impediment that 
such marriages were not recognized by the laws of the 
jurisdiction in which they resided.


CONCLUSION OF LAW

The criteria for entitlement to recognition as the surviving 
spouse of the Veteran have not been met.  38 U.S.C.A. §§ 101, 103 
(West 2002); 38 C.F.R. §§ 3.1, 3.5, 3.52, 3.54, 3.205 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (hereinafter "the Court") have been 
fulfilled by information provided to the appellant in a June 2005 
letter from the RO.  That letter notified the appellant of VA's 
responsibilities in obtaining information to assist in completing 
her claim and identified her duties in obtaining information and 
evidence to substantiate the claim.  (See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)), Quartuccio v. Principi, 16 Vet. App. 
183 (2002), Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See 
also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), 
reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006), 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); Mayfield 
v. Nicholson (Mayfield II), 20 Vet. App. 537 (2006).  The Board 
notes that 38 C.F.R. § 3.159 was revised, effective May 30, 2008, 
removing the sentence in subsection (b)(1) stating that VA will 
request the claimant provide any evidence in the claimant's 
possession that pertains to the claim.  Subsection (b)(3) was 
also added and notes that no duty to provide § 5103(a) notice 
arises "[u]pon receipt of a Notice of Disagreement" or when 
"as a matter of law, entitlement to the benefit claimed cannot 
be established."  73 Fed. Reg. 23,353-23,356 (Apr. 30, 2008).  

During the pendency of this appeal, the Court in Dingess/Hartman 
found that the VCAA notice requirements applied to all elements 
of a claim.  An additional notice as to these matters was 
provided in an April 2006 statement of the case.  The Board finds 
that any deficiency in the timing of this notice was cured by the 
subsequent adjudication of the appellant's claim in supplemental 
statements of the case.  The notice requirements pertinent to the 
issue on appeal have been met and all identified and authorized 
records relevant to the matter have been requested or obtained.  
Further attempts to obtain additional evidence would be futile.  
The available evidence is sufficient for an adequate 
determination.  There has been substantial compliance with all 
pertinent VA law and regulations and to move forward with the 
claim would not cause any prejudice to the appellant.

Pertinent Laws and Regulations

VA law provides for dependency and indemnity compensation to a 
veteran's surviving spouse, child, or parent because of a 
service-connected death occurring after December 31, 1956.  
38 U.S.C.A. § 101(14) (West 2002); 38 C.F.R. § 3.5 (2010).  
Dependency and indemnity compensation may be paid to a surviving 
spouse of a veteran who died on or after January 1, 1957, and who 
was married to the veteran (1) before the expiration of 15 years 
after the termination of the period of service in which the 
injury of disease causing death was incurred or aggravated, (2) 
for one year or more prior to the veteran's death, (3) for any 
period of time if a child was born of the marriage or was born to 
them before the marriage.  38 C.F.R. § 3.54 (2010).

A recognized marriage for VA purposes is defined as one which is 
valid under the law of the place where the parties resided at the 
time of marriage, or the law of the place where the parties 
resided when the right to benefits accrued.  38 U.S.C.A. § 103(c) 
(West 2002); 38 C.F.R. § 3.1(j) (2010).  A valid marriage may be 
established by various types of documentary evidence together 
with the claimant's certified statement concerning the date, 
place, and circumstances of dissolution of any prior marriage, 
provided that such facts, if they were to be corroborated by the 
evidence, would warrant acceptance of the marriage as valid.  
38 C.F.R. § 3.205(a) (2010).  

Where an attempted marriage of a claimant to the veteran was 
invalid by reason of a legal impediment, the marriage will 
nevertheless be deemed valid if: (a) The marriage occurred 1 year 
or more before the Veteran died or existed for any period of time 
if a child was born of the purported marriage or was born to them 
before such marriage (see § 3.54(d)), and (b) The claimant 
entered into the marriage without knowledge of the impediment, 
and (c) The claimant cohabited with the veteran continuously from 
the date of marriage to the date of his or her death as outlined 
in § 3.53, and (d) No claim has been filed by a legal surviving 
spouse who has been found entitled to gratuitous death benefits 
other than accrued monthly benefits covering a period prior to 
the veteran's death.  38 C.F.R. § 3.52 (2010).

In jurisdictions where marriages other than by ceremony are 
recognized, the affidavits or certified statements of one or both 
of the parties to the marriage, if living, setting forth all of 
the facts and circumstances concerning the alleged marriage, such 
as the agreement between the parties at the beginning of their 
cohabitation, the period of cohabitation, places and dates of 
residences, and whether children were born as the result of the 
relationship.  This evidence should be supplemented by affidavits 
or certified statements from two or more persons who know as the 
result of personal observation the reputed relationship which 
existed between the parties to the alleged marriage including the 
periods of cohabitation, places of residences, whether the 
parties held themselves out as married and whether they were 
generally accepted as such in the communities in which they 
lived.  38 C.F.R. § 3.205(a)(6) (2010).

The term 'legal impediment' was interpreted in an opinion of VA 
Office of the General Counsel, VAOPGCPREC 58-91 (June 1991), to 
include the requirement of a marriage ceremony by a jurisdiction 
which does not recognize common-law marriages.  If the provisions 
of 38 C.F.R. § 3.205(a) are satisfied as well as those of 38 
C.F.R. § 3.52 the claimant's signed statement that she had no 
knowledge of an impediment to a marriage to the veteran will be 
accepted as proof of the fact, in the absence of information to 
the contrary.  38 C.F.R. §  3.205(c); see also Colon v. Brown, 9 
Vet. App. 104 (1996); Sandoval v. Brown, 7 Vet. App. 7 (1994).

The term "spouse" means a person of the opposite sex whose 
marriage to the veteran meets the requirements of 38 U.S.C.A. § 
103(c); 38 C.F.R. § 3.1(j), which means a marriage valid under 
the law of the place where the parties resided at the time of the 
marriage, or the law of the place where the parties resided when 
the right to benefits accrued.  See 38 C.F.R. § 3.50(a) (2010).

The term "surviving spouse" means a person of the opposite sex 
who was the spouse of a veteran at the time of the veteran's 
death and who lived with the veteran continuously from the date 
of marriage to the date of the veteran's death, except where 
there was a separation which was due to the misconduct of, or 
procured by, the veteran without the fault of the spouse, and who 
has not remarried or, in cases not involving remarriage, has not, 
since the death of the veteran, lived with another person and 
held himself or herself out openly to the public to be the spouse 
of such other person.  See 38 U.S.C.A. § 101(3); 38 C.F.R. 
§ 3.50(b).

The requirement that there must be continuous cohabitation from 
the date of marriage to the date of death of the veteran will be 
considered as having been met when the evidence shows that any 
separation was due to the misconduct of, or procured by, the 
veteran without the fault of the surviving spouse.  Temporary 
separations which ordinarily occur, including those caused for 
the time being through fault of either party, will not break the 
continuity of the cohabitation.  38 C.F.R. § 3.53(a) (2010).

The statement of the surviving spouse as to the reason for the 
separation will be accepted in the absence of contradictory 
information.  If the evidence establishes that the separation was 
by mutual consent and that the parties lived apart for purposes 
of convenience, health, business, or any other reason which did 
not show an intent on the part of the surviving spouse to desert 
the veteran, the continuity of the cohabitation will not be 
considered as having been broken.  State laws will not control in 
determining questions of desertion; however, due weight will be 
given to findings of fact in court decisions made during the life 
of the veteran on issues subsequently involved in the application 
of this section.  38 C.F.R. § 3.53(b). 

The Court has held that one claiming to be the spouse of a 
veteran had the burden to come forward with preponderating 
evidence of a valid marriage under the laws of the appropriate 
jurisdiction.  Aguilar v. Derwinski, 2 Vet. App. 21, 23 (1991).  
The U.S. Court of Appeals for the Federal Circuit (Federal 
Circuit) has recognized the Board's "authority to discount the 
weight and probity of evidence in light of its own inherent 
characteristics and its relationship to other items of 
evidence."  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 
1997).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with all 
reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for reconciling 
actual conflict or a contradiction in the evidence. 38 C.F.R. 
§ 3.102 (2010).

Factual Background and Analysis

The evidence of record shows the appellant and the Veteran 
resided in the State of Minnesota and that they were married 
under applicable state laws in November 2004.  The Veteran died 
shortly thereafter in December 2004 and service connection for 
the cause of his death, metastatic squamous cell carcinoma of the 
penis, has been established by VA.  The appellant's application 
for dependency and indemnity compensation was received on January 
13, 2005.

The evidence of record includes a September 2003 private 
psychiatric consultation report which noted the Veteran had been 
divorced for the past seven years and that he lived alone.  In a 
January 2004 VA application for compensation benefits the Veteran 
reported his marital status as divorced and listed the appellant 
as a friend and a person VA could contact if necessary.  He 
reported his address in White Bear, Minnesota, and reported the 
appellant's address in Vadnais Heights, Minnesota.  An April 2004 
VA posttraumatic stress disorder (PTSD) examination report noted 
the Veteran reported that he lived in his own apartment and that 
he had been divorced since 1995.

In a March 2005 statement the appellant described her 
relationship with the Veteran since their meeting in 1988.  She 
also described various events and circumstances over the years as 
their relationship evolved.  She stated that they had totally 
relied upon one another and that they had traveled together 
several times since 1996.  She reported the activities they 
enjoyed together and their plans for the future before his death.  
She noted they had maintained two households, but that her home 
was her place of business.  She described the care she had 
provided the Veteran during his illness and reported having 
accompanied him to every medical appointment.  She stated that 
the reason she and the Veteran had not married years earlier was 
due to her wanting him to maintain a relationship with his 
children.  In support of her claim she also provided a copy of a 
document signed by the Veteran in April 1998 designating her as a 
primary (75%) beneficiary of his employer's group life insurance 
policy.  

A March 2005 statement from the Veteran's physician, D.R.R., 
M.D., noted the Veteran had been his patient since March 1999 and 
that the appellant had been the Veteran's girlfriend.  It was 
noted that there had been a longstanding relationship between 
them for the entire time the Veteran had been his patient and 
that the appellant had been very attentive in caring for the 
Veteran until his death.  A statement dated in March 2005 from 
the Veteran's psychologist, G.V.K, Ph.D., and a mental health 
practitioner, J.M., noted that during treatment beginning in 
January 2004 the Veteran made frequent reference to the appellant 
as his significant other.  It was further noted that they had 
talked of marriage for eight years prior to their actual marriage 
and that he spoke of her with great respect and appreciation.  

Statements dated in March 2005 were submitted in support of the 
appellant's claim, including from the appellant's oldest daughter 
who stated that she had known the Veteran since 1988 and that the 
Veteran and the appellant had been considered a married couple by 
friends and family for years.  It was noted that for years prior 
to the Veteran's cancer diagnosis they had acted as a married 
couple spending their free time together and making major and 
minor decisions together.  She described the care the appellant 
had provided the Veteran and expressed her opinion that they had 
been committed to each other for the last nine years.  The 
appellant's youngest daughter reported that the appellant and the 
Veteran had been in a committed relationship since at least 1996.  
She stated they had not married because the appellant was 
concerned about the affect it would have on the Veteran's 
relationship with his children.  She also described the 
relationship that she and her sisters enjoyed with the Veteran 
and that she had considered him to be her step-father for many 
years.  Another daughter described their relationship and the 
Veteran's role in their family life.  She noted that the Veteran 
and the appellant had lived together over the past few years and 
that the appellant would return to her own home during the day 
for her day care business.  

A fellow-serviceman and long-term friend of the Veteran reported 
that he and the Veteran had served together in Vietnam and 
remained more than close friends over the years.  The friend 
stated that the Veteran and the appellant had been inseparable 
over the last ten years, but that they had not married because of 
difficulty in the relationship with his children.  It was noted 
that the appellant lived in her own home and ran a day care 
business, but that she had given up her business to care for the 
Veteran during his illness.  A long-term friend and former co-
worker of the Veteran reported that he knew of the relationship 
between the Veteran and the appellant since 1996.  He stated 
their relationship was like that or a husband and wife except for 
the paper required for government recognition.  

A long-term friend and former co-worker of the Veteran reported 
that he spent time with the Veteran weekly and sometimes daily 
over the final one and a half years of his life.  It was noted 
that in conversations during the commute to their Vet's group the 
Veteran reported that his relationship with the appellant began 
after his divorce, but that his children blamed her for his 
divorce.  The friend stated that the Veteran told him he had 
asked the appellant to marry him many times over the years and 
that he stated she had refused because she did not want to be the 
reason he was estranged from his children.  It was further noted 
that the appellant had taken care of the Veteran during his 
illness and that she had sacrificed her business and personal 
life for his care.  

The Veteran's stepfather stated that he considered the Veteran as 
having been married to the appellant for many years prior to 
their ceremonial marriage in November 2004.  He noted that they 
purchased a home in White Bear in June 2000 and that the 
appellant lived with the Veteran continuously from that date.  It 
was noted, however, that the appellant had maintained another 
home in Vadnais Heights during weekdays as a day care center.  A 
long-term friend of the Veteran noted that the Veteran and the 
appellant had a close, couple relationship since the mid-1990's 
and that the appellant had depended upon her after his surgery in 
September 2003.  It was noted that they probably should have 
married years earlier, but that for whatever reasons they had 
decided not to marry.  It was his opinion that they had married 
in November 2004 because the Veteran wanted to provide for the 
appellant.  

The appellant's cousin recalled that the Veteran had been present 
at family functions with the appellant five years earlier and at 
a family Christmas party in December 2003.  Another cousin also 
reported that the appellant and the Veteran had a long 
relationship, at least since 1999, and that it was the 
appellant's decision that they had not married because of her 
belief that it would have exacerbated relationship problems that 
existed with the Veteran's family.  The Veteran's stepsister 
reported that the Veteran and the appellant had been "a couple" 
for about 10 years and asserted that the appellant should be 
entitled to benefits as his spouse.  The Veteran's sister stated 
that the appellant had been the Veteran's "wife" for many years 
and that she had known they were living together for more than 
three years.  She stated they had legally married in November 
2004 because the Veteran wanted the appellant to be eligible for 
VA benefits.

The appellant's friend of 15 years noted she had known the 
Veteran for the latter part of that time and that she knew of 
their relationship long before he became ill.  The appellant's 
cousin noted she had been introduced to the Veteran eight years 
earlier and the appellant had informed her that they had not 
married previously because the appellant did not want to come 
between the Veteran and his children.  A boyfriend of the 
appellant's youngest daughter that he had lived in the 
appellant's home during a period of transition stated he 
witnessed the appellant's routine as she worked to attend to the 
Veteran during his illness and maintain her in-home daycare 
business.  

In a September 2005 statement in support of her own claim the 
Veteran's daughter described having taken the Veteran to his 
chemotherapy and radiation appointments after his cancer 
diagnosis.  She also described aspects of her relationship with 
the Veteran over the final months of his life.  

In a February 2006 notice of disagreement the appellant's 
representative asserted that dependency and indemnity 
compensation benefits were warranted because the evidence 
demonstrated the appellant had cohabitated with the Veteran 
continuously for at least eight years prior to his death and that 
they held themselves out as husband and wife during that time.  
In her substantive appeal the appellant reiterated her claim and 
asserted that there were extenuating circumstances in her case.  
She stated that she and the Veteran had been friends for a long 
time before their relationship developed into something more and 
that "the only reason [they] didn't marry years ago was because 
[the Veteran's] children felt that [she] was the cause of all 
their problems."  She reported that she and the Veteran bought a 
house together and that they planned on living there during 
retirement.  She stated that they had talked about selling her 
home, but that they decided against it because her business 
involved special needs children.  She stated the Veteran had also 
been dealing with his own PTSD issues and that she wanted him to 
have a warm safe place where he would not have to deal with 
children.  She stated they had considered getting married in the 
late 1990's during a trip to Hawaii, but that they did not have 
the proper documents with them.  She reported that they 
considered themselves married and described the care she provided 
him during his illness.  

In a January 2007 statement the Veteran's sister reported that 
the Veteran had been estranged from his children and that his 
children blamed the appellant for his divorce from their mother.  
She stated the Veteran told her his previous marriage was over 
long before he knew the appellant and that the appellant had been 
the one who had stopped the discussions about an earlier marriage 
ceremony because she wanted the Veteran to have a better 
relationship with his children first.  She also stated that the 
Veteran and the appellant had lived together in a house at White 
Bear lake for eight years.  She reported that the appellant had 
taken care of the Veteran during his illness and gave up her 
business to be with him through his chemotherapy and radiation 
treatment.  It was noted that none of the Veteran's children came 
to their marriage ceremony while he was in the nursing home and 
that they were not by his side at death.  

In an October 2010 brief the appellant's service representative 
stated that the impediment to the appellant's attempted marriage 
to the Veteran was the fact that the State of Minnesota did not 
recognize common law marriages.  It was asserted, in essence, 
that the appellant would have had to express foreknowledge of the 
law for this impediment to have invalidated her attempted 
marriage to the Veteran.  The representative argued that none of 
the statements submitted in support of the appellant's claim 
indicated that the Veteran or the appellant had any foreknowledge 
that the State of Minnesota did not recognize common law 
marriage.  

Based upon the evidence of record, the Board finds that the 
appellant and the Veteran were married more than 15 years after 
the Veteran's separation from active service, that they were 
married for less than one year under the applicable laws of the 
State of Minnesota where they resided, and that there were no 
children born to them before or after their marriage.  These 
matters are not in dispute.  Records show the State of Minnesota 
does not recognize common law marriages and there is no 
indication that the appellant disputes this fact.  The Board also 
finds that the persuasive evidence does not show the appellant 
and the Veteran attempted on any earlier date to enter into 
marriage, including a common law marriage, without the 
appellant's knowledge the impediment that such marriages were not 
recognized by the laws of the jurisdiction in which they resided.  
The Veteran himself reported in a January 2004 application for VA 
compensation that his marital status was divorced and he 
indentified his relationship with the appellant as that of 
friends.  A September 2003 private psychiatric consultation 
report noted at that time that the Veteran described himself as 
divorced and living alone.

Although the evidence demonstrates the appellant and the Veteran 
enjoyed a long-term, committed relationship and that the 
appellant admirably cared for the Veteran during his illness and 
before their marriage under Minnesota law in November 2004, there 
is no evidence that they ever intended to enter into a common law 
marriage nor that there was any other attempted, but invalid, 
marriage.  In fact, the numerous statements provided in support 
of the appellant's claim, including the appellant's own 
statements, clearly describe the extent of their relationship and 
that they had discussed the issue of marriage many times over the 
years deciding against it due to a concern for the effect such an 
action would have upon the Veteran's relationship with his 
children.  While for the purposes of this claim it is unfortunate 
that the appellant and the Veteran did not earlier decide to 
marry, their concern for the Veteran's relationship with his 
children was clearly stated as the reason for their decision not 
to marry.  That they would have considered themselves to have 
entered into a common law marriage with or without knowledge such 
marriages were not recognized by the State of Minnesota is 
inconsistent with their expressed desire not to marry out of 
concern for the Veteran's relationship with his children.  While 
the appellant and the Veteran may have considered themselves to 
be in a committed relationship, even as if married, the fact that 
they choose not to hold themselves out as married to the 
Veteran's children is persuasive evidence against an attempted 
common law marriage.  The unintended consequence of that decision 
is no reason to dismiss what is shown to have been a conscious 
determination by the Veteran and the appellant.  As the 
regulatory criteria for recognition as a surviving spouse for VA 
purposes are not met, the appellant's claim must be denied.

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the claimant prevailing in either event, 
or whether a preponderance of the evidence is against the claim 
in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 
2001).  The preponderance of the evidence in this case is against 
the claim.


ORDER

Entitlement to recognition as the Veteran's surviving spouse is 
denied.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


